Title: To George Washington from Captain Charles Craig, 3 December 1777
From: Craig, Charles
To: Washington, George



Sir
Frankford [Pa.] 3rd Decemr 1777

The enemy have not made any movement since I had the Honour of Adressing Your Excellency.
I have been inform’d since my last, that, the Number that Crossed Schoolkill Consisted of Three Thousand Men, with six field pieces, The Took a Number of flat Bottom’d Boats, with which the intend to Cross on your Excellencys rear, the enemy are very Diserous to Know where our Stores and Baggage are at present, the are making great preparations, But I believe dread the Consequences of Makeing an Attackt. I am With great Truth & respect Your Excellencys Most Obt Servt

C. Craig

